RICE, C. J.
— The constitution of this State (Art. V. § 2) declares, that this court shall have appellate jurisdiction, “ under such restrictions and regulations, not repugnant to this constitution, as may, from time to time, be prescribed by law.” The appeal in this case was taken *203under section 1888 of tbe Code. It is one of tbe appeals which, according to section 1891 of tbe Code, “ must be tried” in tbe appellate court on a bill of exceptions. The plain meaning of the section last cited is, that where there is no bill of exceptions, an appeal like this cannot be tried by tbe appellate court. To that restriction, or regulation, we are bound to conform ; and as there is no bill of exceptions in this case, the appeal must be dismissed, at the costs of appellants.